Title: 109. A Bill for Recovering Demands of Small Value in a Summary Way, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that any debt, or penalty, amounting to more than twenty five shillings, or two hundred pounds of tobacco, and not exceeding one hundred shillings, or eight hundred pounds of tobacco, may be demanded, by petition, to the court of a county, city, or borough. The clerk of the peace shall draw the petition, stating therein how the debt became due, or by breach of what act of General Assembly the penalty was incurred, and shall issue a summons, directed to the sheriff, or other proper officer, commanding him to summon the defendant to appear and answer the petition; and the defendant, being summoned, ten days at least before the return day, and being at the same time served with a copy of the petition, together with a copy of the account, which shall be filed, when the debt shall have arisen by account, the court, if both parties waive the trial by jury, shall and may hear and determine the matter in dispute, in a summary way, and give such judgment as shall appear to be just. And any person may, by petition to be served and tried, in like manner, demand and recover goods detained, or the value of them, and damages for the detention, or damages for goods found by the defendant, and converted to his use, where the goods, with the damages, are not of greater value than one hundred shillings, or eight hundred pounds of tobacco. And whosoever shall bring any other action than a petition, if it appear, either of his own shewing in the declaration, or by the verdict of the jury, that he might have brought a petition, by this act, shall be non-suit.
